- significant index no 419a department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division tt frna az company predecessor_plan trust bankruptcy court date date date date date year dear mr gebben this letter is in response to your request for rulings regarding the application of sec_419 and sec_419a to the trust specifically you have requested rulings that the trust constitutes a separate welfare_benefit_fund maintained under a collective bargaining agreement within the meaning of sec_419a of the code and sec_1_419a-2t q a-2 of the treasury regulations regulations the company's contributions to the trust to fund post-retirement welfare benefits as described in the plan and settlement agreement are deductible without regard to the limitations of sec_419 and sec_419a of the code the plan is represented to be an employee welfare_benefit_plan within the meaning of sec_3 of erisa which provides health and life_insurance to eligible retirees and certain disabled employees of the company and its affiliates and predecessors the plan is sponsored and administered by the company the trust is the funding vehicle for benefits provided under the plan the trust received a determination by letter dated date stating that it is exempt from federal_income_tax under sec_501 of the code on date the company and its united_states subsidiaries filed voluntary petitions for bankruptcy for reorganization under chapter of the united_states bankruptcy code bankruptcy code the company to obtain relief from the financial impact of liabilities related to litigation environmental remediation and certain welfare_benefit obligations assumed by the company in year at the time of the spin-off of the company from the predecessor the bankruptcy filing allowed as part of the reorganization the company modified and reduced retiree welfare benefits pursuant to the process described in section of the bankruptcy code in connection with that process a committee the retiree committee was appointed by the bankruptcy court to represent the affected retirees and spouses and dependents thereof the company represents that no member of the retiree committee was an officer or executive of the company or would have owned more than de minimus number of shares of company stock on date the company the retiree committee the company's official committee of unsecured creditors and certain other interested parties reached a global_settlement the settlement agreement that included resolution of the company's liabilities for welfare_benefit liabilities the company represents that the settlement agreement was negotiated through an arm's length process in accordance with section of the bankruptcy code the company has represented that it believes that the secretary of labor would conclude that the settlement agreement constitutes a collective bargaining agreement the settlement agreement covers i employees who worked for the predecessor and who retired or became disabled prior to the company's spin- off from the predecessor and whose post-employment benefit or disability liabilities were transferred to the company as a result of the spin-off pre-spin retirees ii employees who worked for the company and who retired before date or who while they were still employees became disabled at any time subsequent to the company's spin-off from the predecessor post-spin retirees and iii any other person having a claim against the company for retiree benefits retiree claimants’ collectively with pre-spin retirees and post-spin retirees retirees the retirees consist of both individuals who were originally represented by labor unions that had negotiated the terms of retiree welfare_benefit with the company or the predecessor and those individuals who were never represented by a labor_union while employed by the company or the predecessor receive benefits under the plan are covered by the settlement agreement and that there have been no and there are not anticipated to be any amendments to the settlement agreement trust or plan that would increase the number of participants in the plan who are not covered by the settlement agreement the company represents that all of the individuals eligible to pursuant to the terms of the settlement agreement the retirees agreed to certain welfare_benefit reductions that could not have been unilaterally imposed by the company in exchange for the company’s commitment to pre- fund the trust with cash and company stock on date the company emerged from bankruptcy protection and shortly thereafter contributed to the trust the amounts agreed to under the settlement agreement pursuant to the terms of the settlement agreement the trust is composed of two sub accounts sub account which was funded with a dollar_figurea million cash contribution and is used to reimburse the company for costs associated with providing benefits to pre-spin retirees and sub account which was funded with company stock and is used to reimburse the company for costs associated with providing benefits to pre-spin retirees and post- spin retirees the settlement agreement provides that the company can not be reimbursed for the same cost from both sub account and sub account the settlement agreement further provides that the funds in sub account are reserved in the following proportion a b of all amounts deposited for pre-spin retirees and b c of all amounts deposited for post-spin retirees the settlement agreement provides that the trust shall reimburse the company every two weeks from sub account for its net costs for providing retiree medical retiree life_insurance and disability benefits to pre-spin retirees the settlement agreement provides that reimbursement shall be d of net costs for the first e months following date and f of net costs thereafter until the funds in sub account are exhausted the settlement agreement defines net costs as actual out-of-pocket costs including all administrative costs net of among other things medicare reimbursements and pre-spin retirees’ medical expense contributions’ the settlement agreement provides that the trust shall reimburse the company every two weeks beginning date from sub account an amount equal to g of the net costs of providing benefits under the pian to pre-spin and post-spin retirees until the funds in sub account are exhausted ie in contrast to amounts received from sub account the reimbursement rate is not reduced to f of net costs after e months however as stated above the company can not be reimbursed for the same cost from both sub account and sub account law sec_162 of the code provides for a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-10 of the regulations provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense welfare or similar benefit plan are deductible under sec_162 of the code if they are ordinary and necessary expenses of the trade_or_business however sec_1_162-10t q a-2 of the regulations provides that sec_419 of the code governs the deduction of contributions paid_or_accrued by an employer with respect to a welfare_benefit_fund within the meaning of sec_419 of the code sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter of the code but if they would otherwise be deductible shall subject_to the limitation in sec_419 of the code be deductible under sec_419 of the code for the taxable_year when paid sec_419 of the code provides that the amount of any deduction under sec_419 of the code for any taxable_year shall not exceed the welfare_benefit fund’s qualified_cost for the taxable_year which is generally defined in sec_419 of the code to be the sum of the qualified_direct_cost for the taxable_year as well as any additions to a qualified_asset_account for the taxable_year sec_419 of the code provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction by the employer with respect to benefits provided during the taxable_year if such benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 of the code provides that for purposes of sec_419 of the code the term welfare_benefit_fund means any fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 of the code provides that for purposes of sec_419 of the code the term welfare_benefit means any benefit other than a benefit with respect to which sec_83 of the code applies sec_404 of the code applies determined without regard to sec_404 or sec_404a of the code applies sec_419 of the code provides that for purposes of sec_419 of the code the term fund includes any organization described in paragraph or of sec_501 of the code sec_419a of the code provides that the term qualified_asset_account means for purposes of sec_419 sec_419a and sec_512 of the code any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits supplemental unemployment benefits sub or severance benefits or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 of the code to the extent such addition results in an amount exceeding the account limit under sec_419a of the code except as otherwise provided in sec_419a of the code the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund the claims incurred but unpaid as of the close of such taxable_year for disability benefits medical benefits sub or severance benefits or life_insurance benefits and administrative costs with respect to such claims under sec_419a of the code the account limit for a taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a in the aggregate as necessary for post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs level basis using assumptions that are reasonable sec_419a of the code provides that no account limits shall apply in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_7701 of the code provides that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee representatives’ shall not include any organization more than one-half of which are employees who are owners officers or executives of the employer an agreement will not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employee_representatives and one or more employers sec_1_419-1t q a-10 a of the regulations states in part that contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible only to the extent that the contributions satisfy the requirements of sec_162 or sec_212 of the code sec_1_419a-2t q a-1 of the regulations provides that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 of the code until the earlier of which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations i the date on sec_1_419a-2t q a-2 of the regulations defines a welfare_benefit_fund maintained pursuant to a collective bargaining agreement and states for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury set forth in paragraph below ' the regulations refer to deductibility under sec_162 and sec_212 of the code rather than otherwise deductibility because they were published before technical corrections of sec_419 of the code were enacted notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent section of the u s bankruptcy code provides for an arms-length process through which a court-appointed employee_representative may collectively bargain with respect to a chapter debtor's obligations to provide benefits to all of its retired employees analysis - ruling the trust is a welfare_benefit_fund under sec_419 because it is an organization described in sec_501 of the code that provides welfare benefits and is part of a plan of an employer through which the employer provides welfare benefits to employees or their beneficiaries the benefits are provided through the trust even though the trust reimburses the company for the net cost of providing the benefits because the settlement agreement requires the company to make contributions to fund the benefits the company represents that it believes that the secretary of labor would conclude that the trust is maintained pursuant to a collective bargaining agreement sec_1 419t-2t q a-2 of the treasury regulations provide that notwithstanding a determination by the secretary of labor a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided by the fund were the subject of arm’s length negotiations by the employee_representatives and one or more employers additionally the circumstances surrounding the collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund and at least percent of the employees eligible to receive benefits under the fund must be covered by the collective bargaining agreement the agreement must also satisfy sec_7701 sec_7701 provides that a collective bargaining agreement is a bona_fide agreement between employee_representatives and employees and the term employee_representatives shall _ not include any organization more than one-half of the members of which are owners officers or executives of the employer the information furnished indicates that the retiree committee qualifies as an authorized employee_representative under section c of the u s bankruptcy code of those persons receiving retiree benefits as defined in section a of the u s bankruptcy code because the retiree committee was appointed by the bankruptcy court to represent interests of the retirees and their spouses and beneficiaries in connection with the company's chapter proceeding the 419a-2t requirements are satisfied because the negotiations and compromises reached between the company and the retiree committee were carried out in an arm's length fashion under the supervision of the bankruptcy court moreover the information furnished indicates that there was good_faith bargaining between adverse parties over the welfare benefits the company has represented that no member of the retiree committee was an officer or executive of the company or would have owned more than a de minimus number of shares of company stock therefore the retiree committee has served as an employee_representative within the meaning of sec_7701 additionally the percent requirement of 419a-2t q a-2 is satisfied because the company has represented that all of the individuals eligible to receive benefits under the plan are covered by the settlement agreement and there have been no and there are not anticipated to be any amendments to the settlement agreement trust or plan that would increase the number of participants in the plan who are not covered by the settlement agreement accordingly the trust is maintained pursuant to a collective bargaining agreement within the meaning of sec_419aa analysis - ruling contributions paid_or_accrued by an employer to a welfare_benefit_fund are deductible under sec_419 sec_419a limits this deduction by applying the account limit of sec_419a however sec_419a states that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement as discussed above the trust is a welfare_benefit_fund maintained pursuant to a collective bargaining agreement therefore the limitations of sec_419 and sec_419a do not apply conclusions the trust constitutes a separate welfare_benefit_fund maintained under a collective bargaining agreement within the meaning of sec_419a of the code and sec_1_419a-2t q a-2 of the treasury regulations the company's contributions to the trust to fund post-retirement welfare benefits as described in the plan and settlement agreement are deductible without regard to the limitations of sec_419 and sec_419a of the code except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code or title of erisa specifically no opinion is expressed regarding whether part or all of the contributions to the trust must be capitalized under sec_263a of the code if you have any questions on this ruling letter please contact sincerely david ziegler manager employee_plans actuarial group
